DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has Provisional filed on 62/152,501 filed on 04/24/2015.
This application has been transferred from Examiner Johnson to Examiner Fu.  New rejections are cited in this Office Action.

Status of Claims
	Claims 1-17 are currently pending and rejected.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards providing loan offers for purchasing a vehicle to user.  The concept is related to a fundamental economic practice and managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the 
Step 1: The claims 1-17 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards the claims are directed towards providing loan offers for purchasing a vehicle to user.  Independent claim 1 recites a 2019 Revised Patent Eligibility Guidance, the independent claims fall under the grouping of “certain method of organizing human activities”.  The performance of the claim limitations using generic computer components (i.e. a processor and a memory) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, the present claims recite an abstract idea.
Prong Two
The present claims recite one or more memory devices and one or more processors as additional elements.  The additional elements are claimed to perform basic computer functions.  For example, in independent claim 1, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 10 recites similar limitations, but without the vehicle searching feature.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The additional elements in the claims are merely providing extra-solutions to automate traditional manual process.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  Depending claim 2-9 and 11-17 do not recite any additional element.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing search engine and communication technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite one or more memory devices and one or more processors as additional elements.  The additional elements are claimed to perform basic computer functions.  For example, in independent claim 1, the additional elements are claim to perform receiving loan application request (i.e. “receiving or transmitting data over a network”), identifying a vehicle with matching characteristic (note: can be performed by off-the-shelf vehicle search engines, such as those provided by cars.com, autotrader.com, kbb.com, etc.), determining loan offers (i.e. “performing repetitive calculations”), transmitting the loan offers to be displayed side-by-side (i.e. “receiving or transmitting data over a network” and displaying data), and receiving a response related to the offers (i.e. “receiving or transmitting data over a network”).  Independent claim 10 recites similar limitations, but without the vehicle searching feature.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (Pub. No.: US 2015/0039490), in view of Tutte et al. (Pub. No.: US 2016/0203551) and Shapley et al. (Patent No.: US 10,163,156).
	As per claim 1, Forrester teaches a system for structuring and providing an offer, the system including 

one or more memory devices storing software instructions; and one or more processors configured to execute the software instructions to (see paragraph 0007, 0027, and 0035): 

receive, from an offer system via a network, a loan application request (see paragraph 0006-0007 and 0041, “a computing system may receive an indication that a buyer seeks to secure approved loan financing to purchase an item in advance of the purchase”), the loan application request including information identifying a vehicle characteristic (see paragraph 0006-0007, 0046, 0075, “financial service system 110 may prompt buyer system 120 for specific identification information relating to the desired automobile…the specific information may be related to a particular make of automobile, a particular model, or a particular set of features and options of the car”);  

identify, based on vehicle data stored in a data repository, a vehicle that matches the vehicle characteristic, the vehicle data including a list of specific vehicles that the identified dealership possesses and an estimated value of each vehicle (see paragraph 0006-0007, 0034, 0053-0056, 0068-0069, “inventory database 135 may store items listed for sale by entities such as dealer system 130”, “These listings may contain information about the items for sale”, “Dealer system 130 may search inventory database 135 for the user’s desired car”, and “dealer system 130 may recommend other cars within its own inventory database 135 that may be attractive to buyer system 120 (e.g. similar price…)”, prior art searches dealers’ inventory databases for vehicles with characteristic that matches user’s input, the characteristic includes estimated value of each vehicle); 

determine a first loan offer and a second loan offer for a customer to purchase the vehicle, the first loan offer comprising at least a first loan term, the second loan offer comprising at least a second loan term (see paragraph 0029, “Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective car buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments”; prior art teaches offering two or more loan offers; also see paragraph 0068, the loan terms are for the particular car identified in dealer’s inventory); 

transmit, via the network, the first and second loan offers to an offer system (see paragraph 0029, “Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective car buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments”; prior art teaches offering two or more loan offers); and 

configure a display in the user interface a selectable option to save the loan offer; receive, via the network, a request from the offer system to store and associate for a period of time at least one of: the first offer or the second offer with a customer’s user profile (see paragraph 0058, “financial service system 110 may provide buyer system 120 with a link to the previously configured financing website…the prospect buyer associated with buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process” also see paragraph 0060, “Dealer system 130 may receive an indication that the prospective buyer wishes to use an approval code associated with an approved loan financed by financial service system 110”; prior art stores loan offer at a link associated with the customer, and the customer can edit the terms of loan via the link throughout the purchasing process; the link is also shared with dealer system).

Examiner notes, Forrester teaches matching a dealership for the borrower, but Forrester does not explicitly teach the loan application request including information identifying a dealership.  Examiner notes such feature is well-known in the art.  To support the argument, Examiner cites Tutte.

Tutte teaches the loan application request including information identifying a dealership (see paragraph 0024, “The processing server 102 may also include the transaction data associated with the loan application, which may include…geographic locations, product data, merchant data, etc.”; also see paragraph 0043-0044, “The loan request may include one or more requested terms, and may also include an account identifier associated with the account profile 210 associated with the merchant 110 for use in identification”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Forrester with Tutte to include the loan application request including information identifying a dealership.  The modification would have been obvious, because it is merely applying a known technique (i.e. including merchant location/identity in loan application) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. provide better underwriting for the loan, since where the loan is used can affect risk of the loan).

Examiner notes however, the combination of Forrester and Tuttle does not explicitly teach configure a display in the user interface to present adjacent previews of the first and second loan offers, each preview comprising (i) loan terms associated with a corresponding loan offer, (ii) a selectable option to modify the loan term, the display comprising via a loan offer display area adjacent to both previews for receiving at least one loan offer modification to the first loan offer or the second loan offer, the first and second offer providing the customer with loan term options thereby avoiding an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status. 

Shapley teaches configure a display in the user interface to present adjacent previews of the first and second loan offers, each preview comprising (i) loan terms associated with a corresponding loan offer, (ii) a selectable option to modify the loan term, the display comprising via a loan offer display area adjacent to both previews for receiving at least one loan offer modification to the first loan offer or the second loan offer, the first and second offer providing the customer with loan term options thereby avoiding an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status (see Fig. 47, prior art can provide multiple loan offers, in this case, up to three offers adjacent to each other; prior art also provides a “offer customization” button on the same page to allow user to modify the loan term; also see Fig. 49, prior art provides an user interface for modifying the terms of a selected offer, and the modified offer is displayed adjacent to previously generated offers; see column 60, line 38 through column 61 line 62, “In some embodiments, the user may want to further customize vehicle loan offers for an applicant after receiving multiple vehicle loan offers based on inputs provided by the user”; also see column 62 line 27 through column 63 line 60).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forrester and Shapley with teaching from Shapley to include configure a display in the user interface to present adjacent previews of the first and second loan offers, each preview comprising (i) loan terms associated with a corresponding loan offer, (ii) a selectable option to modify the loan term, the display comprising via a loan offer display area adjacent to both previews for receiving at least one loan offer modification to the first loan offer or the second loan offer, the first and second offer providing the customer with loan term options thereby avoiding an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status.  The modification would have been obvious, because it is merely applying a known technique (i.e. displaying multiple offers and allowing user to modify terms) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. enhance loan structure flexibility to allow user to customize a loan that is fully satisfactory).

As per claim 2, Forrester teaches wherein identifying a vehicle that matches the vehicle characteristic includes searching a vehicle inventory for a vehicle that matches the vehicle characteristic (see paragraph 0053, 0055, and 0056). 

As per claim 3, Forrester teaches wherein the vehicle characteristic is a VIN or inventory number (see paragraph 0061, “The specific car may be referenced by its Vehicle Identification Number (VIN), a CarFax reference number, or a reference number associated with the car within inventory database 135”). 

As per claim 4, Forrester teaches wherein the vehicle characteristic is one or more of vehicle type, year, make, model mileage, sales price, or days in inventory (see paragraph 0046-0047, “The specification information may be related to a particular make of automobile, a particular model, or a particular set of features and options of the car”).

As per claim 5, Forrester teaches receive, via the network, a second request from the offer system, the second request comprising a loan offer modification, the loan offer modification comprising a modified loan term (see paragraph 0006-0007, “buyer retains the ability to alter terms of the financing during a negotiation with the dealer”; also see paragraph 0058, “the prospective buyer associated with the buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process”). 

As per claim 6, Forrester teaches wherein the first or second loan term identifies a particular vehicle and the modified loan term identifies a different vehicle (see paragraph 0047 and 0068, the offered loan terms are specific to a particular vehicle; also see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information”). 

As per claim 7, Forrester teaches wherein the one or more processors are further configured to determine a modified loan offer based on the loan offer modification (see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information” and “the prospective buyer associated with the buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process”). 

As per claim 8, Forrester teaches wherein the loan offer modification includes at least one of: a modified first term that differs from the first term, or the modified loan offer includes a modified second term that differs from the second term (see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information” and “the prospective buyer associated with the buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process”). 

As per claim 9, Forrester teaches wherein the modified first term is based on input from a user located at a dealership (see paragraph 0006-0007, buyer retails the ability to alter terms of the financing during a negotiation with the dealer at the dealership location). 

As per claim 10, Forrester teaches a system for structuring and providing an offer, the system including: 

one or more memory devices storing software instructions; and one or more processors configured to execute the software instructions to (see paragraph 0007, 0027, and 0035): 

receive, from an offer system via a network, a loan application request (see paragraph 0006-0007 and 0041, “a computing system may receive an indication that a buyer seeks to secure approved loan financing to purchase an item in advance of the purchase”), the loan application request including information identifying a customer (see paragraph 0041, “Financial service system 110 may receive information about the user or users associated with buyer system 120 who seek to make a purchase via a financing website”; see paragraph 0040 for graphical user interface, which may be a financing website); 

determine that the customer is provisionally approved for financing (see paragraph 0043, prior art system assesses risk using user information and determines whether to accept the user into approved financing program; examiner interprets this step as provisionally approving the customer); 

provide to an offer system a loan application response indicating that the customer is provisionally approved for financing (see paragraph 0045); 

receive a loan offer modification from the offer system, the loan offer modification including a first loan term (see paragraph 0006-0007, “buyer retains the ability to alter terms of the financing during a negotiation with the dealer”; also see paragraph 0058, “the prospective buyer associated with the buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process”); 

determine a second loan term based on the first loan term (see paragraph 0058, “edit the desired car, add options, and trim package…Financial service system 110 may then updated the approved amounts and other terms of the loan based on the new information); 

transmit, via the network, to the offer system a loan offer for the customer to purchase a vehicle, the loan offer including the first loan term and the second loan term (see paragraph 0029, “Financial service system 110 may be configured to assess the creditworthiness and risk presented by a prospective car buyer in real-time or substantially real-time, and to offer different financing packages depending on those assessments”; prior art teaches offering two or more loan offers); and 

configure a display in the user interface a selectable option to save the loan offer; receive, via the network, a request from the offer system to store and associate for a period of time at least one of: the first offer or the second offer with a customer’s user profile (see paragraph 0058, “financial service system 110 may provide buyer system 120 with a link to the previously configured financing website…the prospect buyer associated with buyer system 120 will thus have the option to continue to edit and alter the terms of the financing until completion of the process” also see paragraph 0060, “Dealer system 130 may receive an indication that the prospective buyer wishes to use an approval code associated with an approved loan financed by financial service system 110”; prior art stores loan offer at a link associated with the customer, and the customer can edit the terms of loan via the link throughout the purchasing process; the link is also shared with dealer system).

Examiner notes, Forrester teaches matching a dealership for the borrower, but Forrester does not explicitly teach the loan application request including information identifying a dealership.  Examiner notes such feature is well-known in the art.  To support the argument, Examiner cites Tutte.

Tutte teaches the loan application request including information identifying a dealership (see paragraph 0024, “The processing server 102 may also include the transaction data associated with the loan application, which may include…geographic locations, product data, merchant data, etc.”; also see paragraph 0043-0044, “The loan request may include one or more requested terms, and may also include an account identifier associated with the account profile 210 associated with the merchant 110 for use in identification”).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Forrester with Tutte to include the loan application request including information identifying a dealership.  The modification would have been obvious, because it is merely applying a known technique (i.e. including merchant location/identity in loan application) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. provide better underwriting for the loan, since where the loan is used can affect risk of the loan).

Examiner notes however, the combination of Forrester and Tuttle does not explicitly teach configure a display in the user interface to present adjacent previews of the first and second loan offers, each preview comprising (i) loan terms associated with a corresponding loan offer, (ii) a selectable option to modify the loan term, the display comprising via a loan offer display area adjacent to both previews for receiving at least one loan offer modification to the first loan offer or the second loan offer, the first and second offer providing the customer with loan term options thereby avoiding an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status. 

Shapley teaches configure a display in the user interface to present adjacent previews of the first and second loan offers, each preview comprising (i) loan terms associated with a corresponding loan offer, (ii) a selectable option to modify the loan term, the display comprising via a loan offer display area adjacent to both previews for receiving at least one loan offer modification to the first loan offer or the second loan offer, the first and second offer providing the customer with loan term options thereby avoiding an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status (see Fig. 47, prior art can provide multiple loan offers, in this case, up to three offers adjacent to each other; prior art also provides a “offer customization” button on the same page to allow user to modify the loan term; also see Fig. 49, prior art provides an user interface for modifying the terms of a selected offer, and the modified offer is displayed adjacent to previously generated offers; see column 60, line 38 through column 61 line 62, “In some embodiments, the user may want to further customize vehicle loan offers for an applicant after receiving multiple vehicle loan offers based on inputs provided by the user”; also see column 62 line 27 through column 63 line 60).

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Forrester and Shapley with teaching from Shapley to include configure a display in the user interface to present adjacent previews of the first and second loan offers, each preview comprising (i) loan terms associated with a corresponding loan offer, (ii) a selectable option to modify the loan term, the display comprising via a loan offer display area adjacent to both previews for receiving at least one loan offer modification to the first loan offer or the second loan offer, the first and second offer providing the customer with loan term options thereby avoiding an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status.  The modification would have been obvious, because it is merely applying a known technique (i.e. displaying multiple offers and allowing user to modify terms) to a known system (i.e. automated vehicle loan offering system) ready to provide predictable result (i.e. enhance loan structure flexibility to allow user to customize a loan that is fully satisfactory).

As per claim 11, Forrester teaches wherein the loan application request includes information identifying a dealership submitting the loan application request on behalf of the customer (see paragraph 0040, a dealership may provide a kiosk for submitting loan application on behalf of the customer; see paragraph 0054, 0056, and 0058 for identifying dealership information). 

As per claim 12, Forrester teaches wherein the first loan term includes information identifying the vehicle (see paragraph 0047 and 0068, the offered loan terms are specific to a particular vehicle; also see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information”; also see paragraph 0061, the particular vehicle can be identified by VIN, a CarFax reference number, or a reference number associated with the car within inventory database). 

As per claim 13, Forrester teaches wherein the second loan term includes at least one of a loan amount, a down payment amount, an interest rate, or a loan term period (see paragraph 0006-0007, 0045, 0057, 0063, and 0067-0068). 

As per claim 14, Forrester teaches wherein the first loan term includes at least one of a loan amount, a down payment amount, an interest rate, or a loan term period (see paragraph 0006-0007, 0045, 0057, 0063, and 0067-0068). 

As per claim 15, Forrester teaches wherein the second loan term includes information identifying the vehicle (see paragraph 0047 and 0068, the offered loan terms are specific to a particular vehicle; also see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information”; also see paragraph 0061, the particular vehicle can be identified by VIN, a CarFax reference number, or a reference number associated with the car within inventory database). 

As per claim 16, Forrester teaches wherein the one or more processors are further configured to determine the second loan term based on a vehicle inventory associated with a dealership (see paragraph 0047 and 0068, the offered loan terms are specific to a particular vehicle; also see paragraph 0058, “if the prospective buyer decides that a different car in dealer system 130’s inventory is desired…and edit the desired car, add options and trim packages…Financial service system 110 may then update the approved amounts and other terms of the loan based on the new information”).

As per claim 17, Forrester teaches wherein the second loan term includes at least one of a loan amount, a down payment amount, an interest rate, or a loan term period (see paragraph 0006-0007, 0045, 0057, 0063, and 0067-0068).



Response to Remarks

	Rejection under 35 U.S.C. 101
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive.  Applicant argued that the amended claim is directed to “a specific manner of structuring and providing a loan offer that avoids an iterative loan approval process of submitting multiple loan application and delays associated with receiving a loan approval status”.  Examiner points out that receiving multiple approved loan offers for a single loan application was a fundamental economic practice prior to the present invention.  Existing computer systems could send the same loan application to a plurality of lenders and receives multiple approved loan offers (e.g. LendingTree).  Alternatively, a lender system could internally provide a plurality of lending options for a loan request.  Both approaches were well-understood and conventional in the finance industry.  Claim 18, for example, is clearly directly to implementing a fundamental economic practice of providing multiple loan offers for a car loan request by underwriting conventional lending data, such as loan terms, desired vehicle characteristics, borrower data, dealer’s inventory, pricing information, etc.  It is also directed to managing transaction/interaction between people (i.e. borrower, lender, and dealer).  The claim clearly belongs to the grouping of certain method of organizing human activity.
Applicant argued that claim 18 recites “transmitting, to the remote device over the network, instructions that configure a user interface of the remote device to present adjacent previews of the first and second loan offer terms, the previews comprising a loan offer display area providing selectable options to modify or store the respective loan offer terms”, which is not certain method of organizing human activity.  Examiner disagrees and points out that this limitation is merely displaying result of analysis/underwriting.  Similar to the ineligible claims of Electric Power Group v. Alstom, displaying loan offers in adjacent previews does not render the present claims any less abstract.  The present claims are not directed to provide improved GUI that provide technological benefit (e.g. faster display, lower memory usage, etc. over conventional GUI).  Merely displaying loan offers is part of conventional loan processing.  Cited prior art Shapley et al. (Patent No.: 10,163,156) teaches displaying via a user interface adjacent previews of a plurality of loan offers with options to modify the loan terms (see Fig. 47 and Fig. 49).  Therefore, the amended claims still fall under the grouping of Certain Methods of Organizing Human Activity.
	Applicant further argued that the amended claims provide meaningful limits to judicial exception and are not mere drafting monopolize the judicial exception.  Applicant points to the newly added limitation, “transmitting, to the remote device over a network, first and second loan offers for financing to purchase the selected vehicle, the first and second loan offers comprising respective first and second loan offer terms, the first and second offer providing the customer with loan term options avoiding an interactive loan approval process of submitting multiple loan application and delays associated with a loan approval status”.  Examiner argues that the amended feature does not improve the function of computer.  Providing a plurality of approved loan offers for user to choose to avoid delay in loan processing is a well-known practice in the finance industry.  Cited prior art Shapley et al. (Patent No.: 10,163,156) teaches displaying a plurality of approved loan offers with options to modify the loan terms (see Fig. 47 and Fig. 49), thus providing the same benefit as the amended feature.  Moreover, this limitation has nothing to do with improving computer function.  It can be implemented without computer, such as writing approved offer terms on paper.  Simply implementing this simple well-known concept of providing multiple approved offers for borrower to select does not integrate the abstract concept into a practical application.  Rather, it is merely implementing an existing practice using existing computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	Examiner maintains the ground of rejection under 35 U.S.C. 101.
	Rejection under 35 U.S.C. 103
	Applicant’s amendment requires the citation of a new prior art, Tutte et al. (Pub. No.: US 2016/0203551).  Updated rejection is provided in this Office Action.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JAN-2022